—Judgments, Supreme Court, New York County (Micki Scherer, J.), rendered November 14, 1996, convicting defendant, after a nonjury trial, of two counts of criminal possession of a controlled substance in the third degree, and convicting him, upon his plea of guilty, of one count of criminal sale of a controlled substance in the third degree, and sentenc*245ing him, as a second felony offender, to three concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s findings concerning credibility and identification. Concur — Sullivan, J. P., Tom, Lerner and Buckley, JJ.